ICJ_063_ContinentalShelf_TUN_LBY_1981-04-16_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE
CONTINENTAL SHELF

(TUNISIA/LIBYAN ARAB JAMAHIRIYA)

ORDER OF 16 APRIL 1981

1981

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU PLATEAU CONTINENTAL
(TUNISIE/JAMAHIRIYA ARABE LIBYENNE)

ORDONNANCE DU 16 AVRIL 1981
Official citation:

Continental Shelf (Tunisia/Libyan Arab Jamahiriya),
Order of 16 April 1981, I.C.J. Reports 1981, p. 42.

Mode officiel de citation:

Plateau continental (Tunisie/Jamahiriya arabe libyenne),
ordonnance du 16 avril 1981, C.I.J. Recueil 1981, p. 42.

 

Sales number: 459
N° de vente:

 

 

 
16 APRIL 1981

ORDER

CASE CONCERNING THE CONTINENTAL SHELF
(TUNISIA/LIBYAN ARAB JAMAHIRIYA)

AFFAIRE DU PLATEAU CONTINENTAL
(TUNISIE/JAMAHIRIYA ARABE LIBYENNE)

16 AVRIL 1981

ORDONNANCE
1981
16 April

42

INTERNATIONAL COURT OF JUSTICE
YEAR 1981

General List

No. 63

16 April 1981

CASE CONCERNING THECONTINENTAL SHELF

(TUNISIA/LIBYAN ARAB JAMAHIRIYA)

ORDER

The President of the international Court of Justice,

Having regara to Article 48 of the Statute and to Articles 44, 46 and 49,
paragraph 3, of the Rules of Court,

Having regard to the Speciai Agieernent, concluded on 10 June 1977
between the Republic of Tunisia and the Socialist People’s Libyan Arab
Jamahiriya, concerning the continental shelf, which was notified to the
Court on 1 December 1978,

Having regard to the Order of 3 June 1980 fixing 1 Decernber 1980 as the
time-limnit for the filing of the Counter-Mernorial of Tunisia and 2 Feb-
ruaiy 1981 as the tirne-limnit for the filing of the Counter-Mernorial of the
Libyan Arab jamaniriya ;

Whereas the Counier-Mernoriai of Tunisia and the Counier-Mernorial
of the Libyan Arab Jamahiriya were each filed within the prescribed
tinie-limnit and, pursuant to Article 43, paragraphs 3 and 4, of the Statute of
the Court and Article 4 of the Special Agreernent, a certified copy of each
was communicated to the Agent of the other Party at a meeting with the
President of the Court held at the Peace Palace, The Hague, on 2 February
1981 ;

Whereas Article 4 of the Special Agreernent of 10 June 1977 provides
inier alia tnat, if necessary, additional written pleadings are to be suomit-
ted to tne Court and exchanged within periods to be fixed by the Court at
the request of either Party ;

Whereas at meetings with the President of the Court on 15 and 16 April
1981 the Agent of each of the two Parties informed him of his Govern-

4
43 CONTINENTAL SHELF (ORDER 16 IV 81)

ment’s desire to submit an additional written pleading, to be filed within
approximately three months ;

Fixes 15 July 1981 as the time-limit for the filing of the Reply of the
Republic of Tunisia and for the filing of the Reply of the Socialist People’s
Libyan Arab Jamahiriya.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this sixteenth day of April one thousand nine
hundred and eighty-one, in three copies, of which one will be placed in the
archives of the Court and the others transmitted to the Government of the
Republic of Tunisia and to the Government of the Socialist People’s
Libyan Arab Jamahiriya, respectively.

(Signed) Humphrey WALDOCK,
President.

(Signed) Santiago TORRES BERNARDEZ,
Registrar.
PRINTED IN THE NETHERLANDS
